DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,747,216 B2 (Brist).
The Examiner notes that the phrase “configured to” only requires the ability to perform the described function. Thus, as long as a prior art device has the ability to conduct power between two or more devices coupled to the printed circuit board, the device can be considered to be “configured to conduct power between two or more devices coupled to the printed circuit board.”
Brist discloses, referring primarily to figure 2, a printed circuit board, comprising: a first voltage plane (206) disposed on a first surface of a first electrically insulating layer (col. 3, lines 50-60); and a second voltage plane (216), wherein an inter-layer slot (218) that is formed through the first electrically insulating layer and includes an electrically 
Additionally, the modified invention of Brist teaches, wherein the second power voltage plane is disposed on a second surface of the first electrically insulating layer (col. 3, lines 50-65) [claim 2], wherein the first power plane is configured to be electrically coupled to a power source when the power source is mounted on the printed circuit board, and wherein the first power plane is further configured to be electrically coupled to an integrated circuit when the integrated circuit is mounted on the printed circuit board [claim 8], wherein a ground plane (col. 3, lines 50-60) is configured to be electrically coupled to a first integrated circuit when the integrated circuit is mounted on the printed circuit board [claim 9], wherein the ground plane is configured to be electrically coupled to a second integrated circuit when the integrated circuit is mounted on the printed circuit board [claim 10].




The twice modified invention of Brist additionally teaches, wherein the inter-layer slot (320) also is formed through the second electrically insulating layer [claim 4].

Regarding claim 5, the once-modified invention of Brist does not specifically teach that the electrically conductive material comprises electroplated copper [claim 5]. However, it is well known in the art to use electroplated copper as an electrically conductive material as evidenced by Brist (col. 4, lines 255-30 and 50-60). Therefore, it would have been obvious, to one having ordinary skill in the art, to use electroplated copper as the electrically conductive material in the modified invention of Brist. The motivation for doing so would have been to use a material with known high conductivity to allow for efficient power transfer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brist as applied to claim 5 above, and further in view of US 5,828,555 (Itoh).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brist as applied to claim 1 above, and further in view of US 2002/0130739 A1 (Cotton).
The modified invention of Brist teaches the claimed invention as described above with respect to claim 1 except modified Brist does not specifically teach a plurality of signal traces disposed on a second surface of the first electrically insulating layer and configured to be electrically coupled to an integrated circuit when the integrated circuit is mounted on the printed circuit board [claim 11]. However, as evidenced by Cotton (figures 6 & 7), it is well known in the art to provide signal traces (620) on a circuit board. Therefore, it would have been obvious, to one having ordinary skill in the art, to provide such traces to the modified invention of Brist. The motivation for doing so would have been to allow for signal transfer.
Allowable Subject Matter
Claims 14-20 are allowed.
s 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 states the limitation “wherein the inter-layer slot comprises a plurality of overlapping holes formed through the first electrically insulating layer.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 14 states the limitation “forming an inter-layer slot through a first layer of electrically insulating material via a plurality of overlapping holes formed through the first layer of electrically insulating layer.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner




/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847